ANGOLA

Model Production Sharing Agreement 2005 Between
Sociedade Nacional De Combustiveis De Angola Empresa Publica
(Sonangol, E.P.) And Company

Copyright © 2005 BARROWS COMPANY INC,
116 East 66" Street ~ New York, NY 10021
Contracting Parties
Recitals
Article 1
Article 2
Article 3
Article 4
Article 5
Article 6
Article 7
Article 8
Article 9
Article 10
Article 11
Article 12
Article 13
Article 14
Article 15
Article 16
Article 17
Article 18
Article 19
Article 20
Article 21
Article 22
Article 23

Table of Contents

Definitions

Annexes to the Agreement

Object of the Agreement

Nature of the relationship between the Parties
Duration of the Agreement y
Exploration Period &
Production Period &

Operator SY

Petroleum Operatior  vedures Document
Costs and experiditures

Recovery tice and expenditures

Peart

Un ggend disposal of Crude Oi!

Conduct of Petroleum Operations

Work Obligations during the Exploration Period
Exploration Work Plans and Budgets

Commercial Discovery

General Development and Production Plan
Development and Production Work Plans and Budgets
Production Plans

Guarantees

Contribution

Conservation of Petroleum and prevention of loss
Article 24 Records, reports and inspection

Article 25 Contractor Group's obligation to purchase Sonangol's Petroleum
Article 26 Other rights and obligations related to Crude Oil disposal
Article 27 Unitization and joint Development

Article 28 Transfer and abandonment of assets

Article 29 Natural Gas

Article 30 Operations for Sonangol's account - sole risk

Article 34 Operating Committee

Article 32 Ownership of assets

Article 33 Ownership and confidentiality of nd

Article 34 Liability for losses and damageg&Y

Article 35 Petroleum Operations risk igement

Article 36 Recruitment, integrations training of Angolan personnel
Atticle 37 Double taxation ongrce of circumstances

Article 38 Assignment oO

Article 39 Temination-ditre Agreement

Article 40 Confiderffetity of the Agreement

Article 41 Disppresolution

Article 42 Force Majeure

Article 43 Applicable law

Article 44 Language

Article 45 Offices and service of notice

Article 46 Captions and headings

Article 47 Effectiveness
Annex A
Annex B
Annex C
Annex D

Annex E

Annexes

Description of the Contract Area
Map showing the Contract Area
Accounting and Financial Procedures
Corporate Guarantee

Financial Guarantee
Contracting Parties
This Agreement is entered into between:
on the one part:
Sociedade Nacional de Combustiveis de Angola - Empresa Publica (Sonangol,
E.P.), hereinafter referred to as “Sonangol", a company with headquarters in Luanda,

Republic of Angola, created in accordance with Decree No. 52/76, of 9 June 1976;

and, on the other part:

,a al organized and existing
under the laws of the Ay _, hereinafter referred to as
« ", with offices and legal repéstrtatves in Luanda, Republic of

Angola; x?
ig s S
&
Recitals

WHEREAS, through Decree No._/_, of , the Government of the Republic of
Angola, in accordance with the Petroleum Activities Law (Law No. 10/04, of 12 November
2004), has granted Sonangol an exclusive concession for the exercise of the mining rights
for prospecting, Exploration, Development and Production of liquid and gaseous
hydrocarbons in the Concession Area of Block 43

WHEREAS, under Decree No. __/__, of , the Government has authorized Sonangol
to enter into a Production Sharing Agreement for Block _/;

WHEREAS, Sonangol, with a view to carrying out the Petroleum Operations necessary to
duly exercise such rights and in compliance with th ligations deriving from the
Concession Decree, wishes to sign a Produgti Sharing Agreement with

WHEREAS, Sonangol, on one hand, and
& on the other hand, have agreed that
this Agreement will regulate their mutu; hts and obligations in the execution of said

Petroleum Operations; &

NOW, therefore, ogi on the one hand, and
mia ___, on the other hand, agree as follows:

Article 4
(Definitions)

For the purposes of this Agreement, and unless otherwise expressly stated in the text,
certain words and expressions used herein shall have the following meaning, it being
understood that reference to the singular includes reference to the plural and vice versa:

1. “Administration and Services” means the set of activities carried out in support of
petroleum operations and shall include, but not be limited to, all activities in
general management and common support of petroleum operations such as
direction, supervision and related functions required for the overall management of
those activities and it shall include, also, among rs, housing and feeding of
employees, transportation, warehousing, 5; , emergency and medical
assistance programs, community affairs, sogghin ing and record keeping.

2. “Affiliate” means: &

(a) a company or any other, Shitty in which any of the Parties holds, either
directly or indirectly, tt Seeolute majority of the votes in the shareholders'
meeting or is the hatter of more than fifty percent (50%) of the rights and
interests which ler the power of management on that company or
entity, or has thpower of management and control over such company or

entity; aad

(b) a company or any other entity which directly or indirectly holds the
absolute majority of votes at the shareholders’ meeting or equivalent
corporate body of any of the Parties or holds the power of management
and control over any of the Parties;

(c) a company or any other entity in which either the absolute majority of votes
in the respective shareholders’ meeting or the tights and interests
which confer the power of management on said company or entity are,
either directly or indirectly, held by a company or any other entity which
directly or indirectly holds the absolute majority of votes at the
shareholders' meeting or equivalent corporate body of any of the Parties or
holds the power of management and control over any of the Parties.

6
“Angola” means the Republic of Angola.

“Year" or “Civil Year” means a period of twelve (12) consecutive Months according
to the Gregorian Calendar beginning on January 1 and ending on December 31.

“Fiscal Year” means a period of twelve (12) consecutive Months according to the
Gregorian Calendar which coincides with the Civil Year and relative to which the
presentation of fiscal declarations is required under the fiscal or commercial laws
of Angola.

“Contract Year” means the period, and successive periods, of twelve (12)
consecutive Months according to the Gregoriai lendar beginning on the
Effective Date of this Agreement. &y

“Contract Area” means on the Effective the area described in Annex A and
shown on the map in Annex B, and the whole or any part of such area
in respect of which Contractor Grglip continues to have rights and obligations
under this Agreement. &

"Development Area” means. even of the whole area, within the Contract Area,
capable of production the deposit or deposits identified in a Commercial
Discovery and defing” by agreement between Sonangol and the Contractor
Group after said ercial Discovery.

“Appraisal” means the activity carried out after the discovery of a petroleum
deposit to better define the parameters of the deposit and determine its
commerciality, including namely:

{a) Drilling of appraisal wells and running depth tests;

(b) Collecting special geological samples and reservoir fluids;

(c) Running supplementary studies and acquisition of geophysical and other
data, as well as the processing of same data.
10.

11.

12,

13.

14.

15,

16.

17.

18.

“Barrel” means the unit of measure for liquids corresponding to forty-two (42)
United States gallons of Crude Oil, net of basic sediment and water and corrected
to a temperature of sixty degrees Fahrenheit (60°F).

“Operating Committee” means the entity referred to in Article 31.

“National Concessionaire” means Sonangol as the titleholder of the mining rights
of prospecting, Exploration, Development and Production of liquid and gaseous
hydrocarbons in the Contract Area.

“Joint Account” means the set of accounts kept by Operator to record all receipts,
expenditures and other operations which, under the terms of the Agreement, shall
be shared between the entities constituting Contry? Group in proportion to their
Participating interests. £

“Agreement” or “the Agreement” meaj Atis Production Sharing Agreement
executed between Sonangol and Congr Group, including its Annexes.

“Effective Date” means the first geherine Month next following the Month in which
this Agreement is signed by orn and Contractor Group.

“Concession Decree” means Decree No. /__, of , approved by the Council
of Ministers as it blished in the Diario da Republica of Angola No. ,1

Series, of 260".

“Commercial Discovery” means the discovery of a Petroleum deposit Judged by
Contractor Group to be worth developing in accordance with the provisions of the
Agreement.

“Development” means the activity carried out in a Development area after the
declaration of a Commercial Discovery. Said activity shall include, but not be
limited to:

(a) Geophysical, geological and reservoir studies and surveys;

(b) Drilling of producing and injection Wells;
19.

21.

23.

24,

25.

26.

27.

(c) Design, construction, installation, connection and_ initial testing of
equipment, pipelines, systems, facilities, plants, and related activities
necessary to produce and operate said Wells, to take, save, treat, handle,
store, transport and deliver Petroleum, and to undertake tepressuring,
recycling and other secondary or tertiary recovery projects.

“Customs Duties” means all charges, contributions or fees established in the
respective customs tariffs schedules which are applicable to merchandise
imported or exported through customs.

“State” means the State of the Republic of Angola.

“Phase” means the Initial Exploration Phase or th ional Exploration Phase, as
the case may be. &» . .

“Initial Exploration Phase” means. the iod of three (3) Contract Years
commencing on the Effective Date of t reement, as defined in Article 6.

“Optional Exploration Phase” s the additional period of two (2) Contract

Years after the Initial Explorati hase pursuant to Article 6.

“Force Majeure” means, ncept defined in Article 42 of this Agreement.
R

“Natural Gas” or ey means any hydrocarbons produced from the Contract Area
which at a pressure of 14.7 psi and a temperature of sixty degrees Fahrenheit
(60°F) are in a gaseous state at the wellhead, and includes both Associated and
Non-Associated Natural Gas, and all of its constituent elements produced from
any Well in the Contract Area and all non-hydrocarbon substances therein. Such
term shall include residue gas.

“Associated Natural Gas” or “Associated Gas” means Natural Gas which exists in
a reservoir in solution with Crude Oil and includes what is commonly known as
gas cap gas which overlies and is in contact with Crude Oil.

“Non-Associated Natural Gas” or “Associated Gas” means that part of Natural Gas
which is not Associated Natural Gas.
28,

29.

30.

31.

32.

33.

35,

36.

37.

38.

40.

“Government” means the Government of the Republic of Angola.

“Contractor Group” means. and
their possible assignees under Article 38, designated collectively except as

otherwise provided herein. The participating interests of the entities constituting
Contractor Group on the Effective Date are:

: - %

- - %

“Law” means the legislation in force in the Republic of Angola.

“Petroleum Activities Law’ means Law Ne, 1004 2 November 2004.

&

“Petroleum Activities Tax Law” means LawAe.13/04, of 24 December 2004.

S

“Litigant” means Sonangol or any enti instituting Contractor Group Participating
in arbitration proceedings pursual Article 42.

“Month” means a calendar ght pursuant to the Gregorian Calendar.

©

“Joint Operations” all Petroleum Operations carried out jointly in the
Contract Area by factor Group, excluding sole risk operations provided for in
Article 30 of the Agreement.

“Petroleum Operations” means the activities of prospecting, Exploration,
Appraisal, Development and Production which constitute the object of the
Agreement.

“Operator” is the entity referred to in Article 8.

“Party” means either Sonangol or Contractor Group as Parties to this Agreement.

“Parties” means both Sonangol and Contractor Group whenever jointly referred to.

“Exploration Period” means the period defined in Article 6.

10
41.

42.

43.

47.

“Production Period” means the period defined in Article 7.

“Exploration” shall include, but not be limited to, namely, such geological,
geochemical and geophysical surveys and studies, aerial surveys and others as
may be included in Approved Work Plans and Budget, and the drilling of such shot
holes, core holes, stratigraphic tests, Wells for the discovery of Petroleum, and
other related holes and Wells.

“Petroleum” means Crude Oil, Natural Gas and all other hydrocarbon substances
that may be found in and extracted, or otherwise obtained and saved from the
Contract Area.

“Crude Oil” means a mixture of liquid hydrocaxforis produced from the Contract
Area which is in a liquid state at the wellheed*or in the separator under normal
ding distillates and condensate, as

conditions of pressure and temperature, i
well as liquids extracted from the natt

ES

“Well” means a hole drilled into hearth for the purpose of locating, evaluating,
producing or enhancing proaasr of Petroleum.

“Appraisal Well” means ell drilled following a Commercial Well to delineate the
physical extent of thi mulation penetrated by such Commercial Well, and to
estimate the accunfefition reserves and probable Production rates.

“Commercial Well” means the first Well on any geological structure which after
testing in accordance with sound and accepted industry Production practices, and
verified by SONANGOL, is found through analysis of test results to be capable of
producing, from a single reservoir not less than an average rate of Barrels of
Crude Oil per day ( b/d).

Contractor Group shall have the right to request to Sonangol that a Well which is
within the aforesaid criteria is not to be deemed a Commercial Well. To exercise
this right Contractor Group shall timely provide Sonangol information which would
evidence that in the particular circumstances of such Well the same should not be
deemed a Commercial Well.

11
48.

49.

51.

52.

53.

54.

Among other factors, consideration shall be given to porosity, permeability,
reservoir pressure, Crude Oil saturation and the reservoir recoverable reserves.

Contractor Group has the option to declare a Well a Commercial Well at a
producing rate below the one set out above where Contractor Group is of the
opinion that the accumulation may produce sufficient Crude Oil to recover the
costs and ensure a reasonable return.

“Development Well” means a Well drilled for the purpose of producing or
enhancing Production of Petroleum from a Commercial Discovery, and includes
the Appraisal Wells completed as producing or injection Wells.
“Exploration Well” means a Well drilled for the puragse of discovering Petroleum,
including Appraisal Wells to the extent roma 17.
“Delivery Point” means the point F.0.B. Agggpian loading facility at which Crude Oil
reaches the inlet flange of the lifting hip's intake pipe, or such other point
which may be agreed by Sonangol ntractor Group.
Oo
“Market Price” means the determined for the valuation of the Crude Oil
produced from the Contraciijarea in accordance with Article 6 of the Petroleum
Activities Tax Law.
Re
RS
“Production” meags® the set of activities intended to petroleum extraction,
including, but not be limited to, the running, servicing, maintenance and repair of
completed wells and of the equipment, pipelines, systems, facilities and plants
completed during development, including all activities related to planning,
scheduling, controlling, measuring, testing and carrying out the flow, gathering,
treating, storing and dispatching of petroleum from the underground petroleum
reservoirs to the designated exporting or lifting location, as well as operations for
abandonment of facilities and petroleum deposits and related activities.

“Lifting Schedule” means the planned program of Crude Oil liftings by each Party
approved by the Operating Committee.

“Production Plan” means the planned profile of Crude Oil output in Barrels per day
approved by the Operating Committee in conjunction with the Development and

12
55.

56.

57.

58.

Production Work Plan and Budget for each Development Area, according to
Article 19.

“Work Plan and Budget” means either an Exploration Work Plan and Budget or a
Development and Production Work Plan and Budget.

“Approved Work Plan and Budget” means either the Exploration Work Plan and
Budget or the Development and Production Work Plan and Budget transmitted to
Sonangol under Article 31.12, or approved by the Operating Committee under
Article 31.11, as the case may be.

“Sonangol” is Sociedade Nacional de Combustiveis de Angola, Empresa Publica
(Sonangol, E.P.), an Angolan State Company. Ss

“Quarter” means a period of three (3) cenit Months starting with the first day
of January, April, July or October of each

wi
(Annexes the Agreement)

The present Agreement is brclemented by the following Annexes which form an
integral part of it: &
&
(a) Annex A ~Qgkerption of the Contract Area;
(b) Annex B - Map of the Contract Area;
(c) Annex C - Accounting and Financial Procedures;
(d) Annex D - Corporate Guarantee.
(e) Annex E - Financial Guarantee.

ear,

In the event of discrepancy between the content or the form of Annexes A and B
referred to in paragraph 1, Annex A shall prevail.

In the event of discrepancy between the content or the form of the Annexes

referred to in paragraph 1 and the Agreement, the provisions of the Agreement
shall prevail.

13
Article 3
(Object of the Agreement)

The object of this Agreement is the definition, in accordance with Law No. 10/04, of 12
November 2004, and other applicable legislation, of the contractual relationship in the
form of the Production Sharing Agreement between Sonangol and Contractor Group for
carrying out the Petroleum Operations.

Article 4
(Nature of the relationship between fig Parties)
&
This Agreement shall not be construed as creatin en the Parties any entity with a
separate juridical personality, or a corporation, civil society, a consortium or even a

partnership (“conta em participagao"). &

icle 5
(Puregeo of the Agreement)

1. This Agreement shail ghinue to be in force until the end of the last Production
Period or, in case is no Production Period in the Contract Area, until the end
of the Exploratior&tperiod, unless prior to that date anything occurs that in the
terms of the Law or the applicable provisions of the Agreement or the Law
constitutes cause for its termination or for termination of the concession.

2. The extension of the Exploration or Production Periods referred to in the
preceding paragraph beyond the terms provided for in Articles 6 and 7
respectively shall be submitted by Sonangol to the Government under Article 12 of
the Petroleum Activities Law.

3. At the end of the Exploration Period, Contractor Group shall terminate its activities
in all areas within the Contract Area which are not at such time part of a
Development Area(s); and, except as otherwise provided herein, from that time
this Agreement shall no longer have any application to any portion of the Contract
Area not then part of a Development Area.

14
Article 6
(Exploration Period)

Pursuant to the Concession Decree, an Initial Exploration Phase of (_ ) Contract
Years shall start from the Effective Date. One (1) successive extension of ()
Contract'Years (the Optional Exploration Phase) may follow the Initial Exploration
Phase, provided that Contractor Group notifies Sonangol in writing of such
extension, at least thirty (30) days before the end of the Initial Exploration Phase
and if, unless otherwise agreed by Sonangol, Contractor Group has fulfilled its
obligations in respect of such Phase.

The Agreement shall expire if no Commercial Di ery has been made in the

Contract Area by the end of the Initial gration Phase or the Optional
Exploration Phase, should that be the case. er, the Exploration Period may
be extended for six (6) Months for the cot ion of drilling and testing of any Well
actually being drilled or tested at the the ( )and/or ( — ) Contract
Year, as the case may be. <—
©)

Should any of the said Welles@"a Commercial Well, Contractor Group shall be
given sufficient time, as lly agreed, not exceeding twelve (12) Months, or
such longer period as by Sonangol, following the completion of drilling and

testing of the Comm | Well to do Appraisal work. Should this work result in a
Commercial DiscaQe! then a Development Area shall be granted pursuant to
Article 7.

In the event Contractor Group fails to complete all Exploration Wells foreseen in
Article 15 during the Initial Exploration Phase, Contractor Group shall elect one of
the following options:

(a) Complete the remaining Exploration Well(s) in a six (6) Month extension of
the Initial Exploration Phase and forego the option to enter into the
Optional Exploration Phase;

(b) Decide to enter into the Optional Exploration Phase being, however,
required to complete the Wells relating to the Initial Exploration Phase and
to drill the Wells relating to the Optional Exploration Phase.

15
Operations for the sole account of Sonangol conducted under Article 30 hereof
shall not extend the Exploration Period nor affect the term of the Agreement, it
being understood that:

(a) Contractor Group shall complete any work undertaken for Sonangol's sole
tisk and expense even though the Exploration Period may have expired;

(b) Contractor Group's completion of the works referred to in the previous
subparagraph shall not extend Contractor Group's Exploration Period or
Agreement term, except as in the case of Contractor Group exercising the
option right mentioned in Article 30.3, hereof;

(c) During the period Contractor Group is leting the works referred to in
subparagraph (a), Contractor Gro} hall be given authorization to
continue such sole risk operatioy ind shall be entitled to all benefits
available to Contractor Group, uant to the Agreement as if the term
thereof had not expired. =

©)
e-Mtiele 7

duction Period)

Following each Comrfiercial Discovery, the extent of the whole area within the
Contract Area capaghe of Production from the deposit or deposits identified in the
Well that originated the Commercial Discovery and its related Appraisal Wells, if
any, shall be agreed upon by Sonangol and Contractor Group. Each agreed area
shall then be converted automatically into a Development Area effective from the
date of Commercial Discovery.

Without prejudice to paragraph 2 hereof, there shall be a Production Period for
each Development Area which shall be ( ) Years from the date of
Commercial Discovery in said Development Area. In the event of Commercial
Discoveries in deposits which underlie and overlie each other, such deposits shall
constitute a single Development Area, and such area shall be defined or redefined
as necessary, within the boundaries of the Contract Area, to incorporate all
underlying and overlying deposits.

16
Unless otherwise agreed by Sonangol, any Development Area is considered
automatically terminated and, except as otherwise provided in the Agreement, the
rights and obligations in said Area are considered terminated if within ()
Years from the date of Commercial Discovery in said Development Area the first
lifting of Crude Oil from said Development Area has not been lifted as part of a
regular program of lifting in accordance with the Lifting Schedule.

No later than twelve (12) Months before the end of the Production Period,
Contractor Group may request that Sonangol apply for an extension of the
Production Period under Article 5.2. If Sonangol does not oppose to said request,
it shall discuss the terms and conditions of the extension of the Production Period
with the Contractor Group and submit said terms and conditions to the supervising
Ministry along with the application to be presented tier the Petroleum Activities

Law. &

ES
Article x&
-)

nea

Contractor Group has the oxcipfive responsibility for executing the Petroleum
Operations, except as provi Gein Article 30.

Under the Concessiot ree, is the Operator which carries out
Petroleum Operatiogs*on a no profit, no loss basis on behalf of the Contractor
Group within the<S%éntract Area. Change of operator shail require the prior
approval of the Ministry of Petroleum following a proposal from Sonangol.

Any agreement among the Contractor Group companies regarding or regulating
the Operator's conduct in relation to this Agreement shall be submitted to
Sonangol for comment prior to execution thereof.

The Operator will be subject to all of the specific obligations provided for in this
Agreement, the Concession Decree and other applicable legislation and, under
the general authority of the Operating Committee, shall have the exclusive
control and administration of the Petroleum Operations.

The Operator shall be the only entity which, on behalf of Contractor Group and
within the limits defined by the Operating Committee, may execute contracts,

17
incur expenses, agree to expense commitments and implement other actions in
connection with the conduct of Petroleum Operations.

6. In the event of the occurrence of any of the following, Sonangol can require
Contractor Group to immediately propose another Contractor Group company
as Operator:

(a) if the Operator, by action or omission, commits a serious fault in
carrying out its obligations and if this fault is not remedied to the
satisfaction of Sonangol within a period of twenty eight (28) days
with effect from the date of receipt by the Operator of written
Notice issued by Sonangol requesting the Operator to remedy

’ such fault (or within a greater peri f time if so specified in the
notice, or as agreed later by gol);

=

(b) if sentence has been pa; in court declaring the bankruptcy,
liquidation or dissoluti the Operator, or if, in the court action
taken in order to<eblain such declaration, any interim or
conservatory ju Git tuling has been made, which prevents
Operator womens its obligations under the Agreement;

(c) if the Oxgrator undertakes the legal procedures established to

ree Steric or without just cause ceases payment to
ore 5;

(d) if the Operator terminates or if there is strong evidence that it
intends to terminate its activities or a significant proportion
‘thereof, and, as a result, fails to fulfill its obligations under the
Agreement. If said strong evidence that the Operator intends to
terminate its activities exists, the Operator shall be given a period
of fifteen (15) days with effect from the date of receipt by the
Operator of written notice issued by Sonangol, or such greater
period of time if so specified in the notice, in which to refute such
strong evidence to the satisfaction of Sonangol.

7. For purposes of this Agreement, “Serious Fault” shall mean inadequate
performance by the Operator that substantially violates the technical rules

18
generally accepted in the international petroleum industry and/or the obligations
under this Agreement and the Law.

8. If Contractor Group, in accordance with paragraph 7, does not comply with the
obligation to propose another Operator from among its members within thirty
(30) days from the date when Sonangol gave notice to Contractor Group to do
so, Sonangol may freely propose one of the other Contractor Group entities as
Operator or a third-party entity selected by Sonangol, if none of those accept
such role.

9. The Contractor Group must accept the Operator appointed by the Ministry of
Petroleum, otherwise it shall be in serious breach of this Agreement.

NA
document)

Article 9
(Petroleum Operations procainde

&

Sonangol and Contractor Group may sig) Peocument (hereinafter referred to as

"Petroleum Operations Procedures D it") which will regulate and interpret the
contents of this Agreement, which steQhe in accordance with the provisions of this
Agreement and the Law.

&

3)
Goats and expenditures)
Pag

Except as otherwise provided for in this Agreement, the costs and expenditures incurred
in the Petroleum Operations, as well as any losses and risks derived therefrom, shall be
borne by the Contractor Group, and Sonangol shall not be responsible to bear or repay
any of the aforesaid costs and expenditures.

Article 11
(Recovery of costs and expenditures)

4. Under the Petroleum Activities Tax Law, Contractor Group shall recover all
Exploration, Development, Production and Administration and Services
Expenditures incurred under this Agreement by taking and freely disposing of up
to a maximum amount of percent( — %) per Year of all Crude Oil produced
and saved from Development Areas hereunder and not used in Petroleum

19
Operations. Such Crude Oil percentage is hereinafter referred to as “Cost
Recovery Crude Oil”.

{f in any given Year, recoverable costs, expenses or expenditures are less than
the maximum value of Cost-Recovery Crude Oil the difference shall become part
of, and included in the Development Area Profit Oil, as provided for in Article 12.

For the purposes of Article 23.2 (c) | of the Petroleum Activities Tax Law,
Development Expenditures in each Development Area shall be multiplied by
point percent ( %).

In the event that, in any given Year, recoverable costs, expenses or expenditures
exceed the value of Cost Recovery Crude Oil from tag relevant Development Area
for such Year, the excess shall be carried rd for recovery in the next
succeeding Year or Years; but in no case e termination of the Agreement.
In the event that Development Expenditurgsor a Development Area are not fully
recovered within five (5) Years the commencement of Commercial
Production or within five (5) Yeas after the year in which Development
Expenditures are incurred, whic! latter occurs, then Contractor Group’s share
of Cost Recovery Crude Oil increased from Year six, based on a method
agreed Sonangol and Contfattor Group, but not exceeding upon by percent (
%) to allow for the ry of such unrecovered expenditures, provided that
Contractor Group has filled all of its contractual obligations to date.

For the purpose ee Agreement, the date on which Commercial Production
commences shall mean the date on which the first shipment of Crude Oil from the
Contract Area is made under the approved Lifting Schedule.

Article 12
(Production Sharing)

The total Crude Oil produced and saved in a Quarter from each Commercial
Discovery and its Development Area and not used in Petroleum Operations less
the Cost Recovery Crude Oil from the same Development Area, as provided in
Article 11, shall be referred to as “Development Area Profit Oil” or “Profit Oil” and
shall be shared between Sonangol and Contractor Group according to the after

20
tax, nominal rate of return achieved at the end of the preceding Quarter by
Contractor Group in the corresponding Development Area as follows: .

Contractor Group's rate of return Sonangol Contractor Group
for each Development Area Share - % Share - %

(% per annum)

Less than — - ~

~ to less than —

— to less than —

-- to less than —

— or more [ ~ wy ~
ay
Beginning at the date of Commercial Discovery, Contractor Group's rate of return
shall be determined at the end of each, ter on the basis of the accumulated

compounded net cash flow for ea evelopment Area, using the following

procedure: }
(a) The Contractor Gro) net cash flow computed in U.S. dollars for a
Development Ar each Quarter is:
(i) im of Contractor Group's Cost Recovery Crude Oil and
Marre of Development Area Profit Oil regarding the Petroleum
actually lifted in that Quarter at the Market Price;
(ii) Minus Petroleum Income Tax;

(iii) Minus Development Expenditures and Production Expenditures;

(b) For this computation, neither any expenditure incurred prior to the date of
Commercial Discovery for a Development Area nor any Exploration
Expenditure shall be included in the computation of Contractor Group's net
cash flow.

21
(c) The Contractor Group's net cash flows for each Quarter are compounded
and accumulated for each Development Area from the date of the
Commercial Discovery according to the following formula:

ACNCF (Current Quarter) =
{100% + DQ) x ACNCF (Previous Quarter) + NCF (Current Quarter)
100%

where:

ACNCF = accumulated compounded net cash flow

NCF =net cash flow

DQ = quarterly compound rate (in ~~
AS

The formula will be calculated using quarterly compound rates (in percent)
of ~%, —%, —% and ~% which, spond to annual compound rates
("DA") of -%, —%, -% and wt pectively, as referred to in Article 12.1.

The Contractor Group's rate of in any given Quarter for each Development
Area shall be deemed to be between the largest DA which yields a positive or zero
ACNCF and the smallest pASwhich causes the ACNCF to be negative.

The sharing of Profiaii from each Development Area between Sonangol and
Contractor GroupQp a given Quarter shall be in accordance with the scale in
paragraph 1 above using the Contractor Group's deemed rate of return as per
paragraph 3 in the immediately preceding Quarter.

In a given Development Area it is possible for the Contractor Group's deemed rate
of return to decline as a result of negative cash flow in a Quarter with the
consequence that Contractor Group's share of Profit Oil from that Development
Area would increase in the subsequent Quarter.

Pending finalization of accounts, Profit Oil from Development Areas shall be
shared on the basis of provisional estimates, if necessary, of deemed rate of
return as approved by the Operating Committee. Adjustments shall be
subsequently effected in accordance with the procedure to be established by the
Operating Committee.

22
Article 13
(Lifting and Disposal of Crude Oil)

It is the right and the obligation of each of the Parties to separately take at the
Delivery Point in accordance with the Lifting Schedule and the procedures and
regulations foreseen in the following paragraphs of this Article, its respective
Crude Oil entitlements as determined in accordance with this Agreement.

Each of the Parties (and as for Contractor Group, each entity constituting it) shall
have the right to proceed separately to the commercialization, lifting and export of
the Crude Oil to which it is entitled under this Agreement.

Twelve (12) Months prior to the scheduled ini xport of Crude Oil from each
Development Area, Sonangol shall subgait to Contractor Group proposed
procedures and related operating regulation$/covering the scheduling, storage and
lifting of Crude Oil and any other Pe um produced from such Development
Area(s).The procedures and reguiatigh’ shall be consistent with the terms of this
Agreement and shall compre! the subjects necéssary for efficient and
ut not limited to, rights of the Parties, notification
im quantities, duration of storage, scheduling,
conservation, spillage, ligbiities of the Parties, throughput fees and penalties, over
and underlifting, saf ind emergency procedures and any other matters that
may be agreed betBén the Parties.

equitable operations includi

time, maximum and mj

Contractor Group shall within thirty (30) days after Sonangol's submission in the
preceding paragraph, submit its comments on, and recommend any revisions to
the proposed procedures and regulations. Sonangol shall analyze these
comments and recommendations and the Parties shall, within sixty (60) days after
Contractor Group's said submission, agree on such procedures and regulations.

In any event, the agreed lifting procedures and regulations, as provided in the
previous paragraph, shall always comply with the Law.

In the case of more than one Development Area in the Contract Area or more than
one quality of Crude Oil in a Development Area, Sonangol and Contractor Group
shall, unless they mutually agree that the Crude Oils should be commingled, lift

23
from each Development Area Crude Oil qualities in proportion to their respective
total liftings from the Contract Area. In determining these proportions any
Petroleum belonging to Sonangol as a result of operations for Sonangol's account
under Article 30 shall be excluded.

Article 14
(Conduct of Petroleum Operations)

With due observance of legal and contractual provisions and subject to the
decisions of the Operating Committee, Contractor Group, through the Operator,
shall act in the common interest of the Parties and shall undertake the execution of
the work inherent in Petroleum Operations in accordance with professional rules
and standards which are generally accepted (ai international petroleum
industry. A)

&

Contractor Group, through the Operat ‘all carry out the work inherent in
Petroleum Operations in an efficient, it and conscientious manner and shall
execute the Work Plans and Bud, under the best economic and technical
conditions and in accordance wita)professional rules and standards which are
generally accepted in the inter ional petroleum industry.

In performing the Pet im Operations, the Contractor Group, through the
Operator, shall use@the most appropriate technology and management
experience, inclulg is own technology, such as patents, “know-how” and other
secret technology, insofar as this is permitted by applicable laws and agreements.

Contractor Group, through the Operator, and its subcontractors shall:

(a) contract local contractors, as long as their services are similar in
quality and availability to those available on the international
market and the prices of their services, when subject to the same
tax charges, are no more than ten percent (1 0%) higher compared
to the prices charged by foreign contractors for identical services;

(b) acquire materials, equipment, machinery and consumable goods of
national production, insofar as their quantity, quality and delivery
dates are similar to those of such materials, equipment, machinery

24
and consumable goods available on the international market.
However, such obligation does not apply in those cases in which
the local prices for such goods are more than ten percent (10%)
higher compared to the prices for imported goods, before charging
Customs Duties but after the respective costs for transportation and
insurance have been included.

Contractor Group, through the Operator, shall seek competitive bids for
any work to be performed pursuant to an Approved Work Plan and Budget
if such work is budgeted to exceed US. dollars (U.S.$ ).
When reviewing such bids, Contractor Group shall select out of the bids
which are acceptable to Contractor Group for technical and other
operational reasons, the bid with the ae This decision shall be
subject to the provisions of parag above and, after the first
Commercial Discovery, the approval die Operating Committee.

to a technically compete eneral Manager and Assistant General
Manager. The names @ch General Manager and Assistant General
Manager shall, upon g@ppointment, be given to Sonangol. The General
Manager and, in bsence, the Assistant General Manager, shall be
entrusted with ient powers to carry out immediately and comply with
all lawful writtefdirections given to them by Sonangol or the Government
or its ee coe oe or any lawful regulations gazetted or
hereafter to be gazetted which are applicable to the Petroleum Operations.

Operator shall entrust the oe of Petroleum Operations in Angola

Except as is appropriate for the economic and efficient processing of data
and laboratory studies thereon in specialized centers outside Angola,
geological and geophysical studies as well as any other studies related to
the performance of this Agreement, shall be preferentially made in Angola.

In the case of an emergency in the course of the Petroleum Operations
requiring an immediate action, Contractor Group, through the Operator, is
authorized to take all actions that it deems necessary for the protection of
human life, the interests of the Parties and the environment, and shall
promptly inform Sonangol of all actions so taken.

25
10.

11.

Any obligations which are to be observed and performed by Contractor
Group shall, if Contractor Group comprises more than one entity, be joint
and several obligations.

Without prejudice to the provisions of Article 36, the Operator shall have
the right to staff the Petroleum Operations with those whom it believes are
necessary for efficient administration and operation without the imposition
of citizenship or residency requirements.

Sonango! shall provide reasonable assistance to the Contractor Group in
obtaining visas, permits and other documents required to enter Angola and
residency and work licenses required in connection with the performance
of Petroleum Operations. The Contract lp shall notify Sonangol
reasonably in advance of the time reat t receipt of such permits
and licenses and Sonangol shall tak; to arrange for all such permits
and licenses to be issued on a ti sis by the appropriate authorities.

anit

(Work Obligations gulch the Exploration Period)

Contractor Group shall drift geological horizons defined in the Approved Work
Plan and Budget ( ligatory Exploration Wells within the Initial Exploration

Phase.
Pug

In the event Contractor Group elects to extend the Exploration Period into the
Optional Exploration Phase, Contractor Group shall be required to drill ( )
obligatory Exploration Wells (other than Appraisal Well) to geological horizons
defined in the Approved Work Plan and Budget.

In the event Contractor Group exceeds the minimum work obligations described in
the preceding paragraphs during the Initial Exploration Phase, then such excess
shall be credited against the minimum work obligations for the Optional
Exploration Phase.

In the event that Contractor Group does not satisfy the minimum work obligations
referred to in this Article within the deadlines specified in Article 6, Contractor
Group shall be deemed, unless otherwise agreed by Sonangol, to have voluntarily

26
10.

terminated activities and withdrawn from all of the Contract Area not already
converted into a Development Area(s).

'f Contractor Group relinquishes its rights under this Agreement before drilling the
minimum number of Exploration Wells undertaken by it under this Article,
Contractor Group is obligated to pay Sonangol an amount equal to __ US. dollars

(U.S$ __) for each Exploration Well not drilled.

Contractor Group shall be required to incur the following minimum Exploration
Expenditures:

- Initial Exploration Phase - __US. dollars (U.S.$ _);

-Optional Exploration Phase - a dollars (U.S.$__);

\f Contractor Group fulfills the minimum se bligations referred to in paragraphs
1 and 2 of this Article relating to e: ase of the Exploration Period, then
Contractor Group shall be cots having fulfilled the minimum Exploration
Expenditures set forth in the preyiGis paragraph.

Each Exploration Well rete, to in this Article shall test all productive horizons
agreed to by Sonan ind Contractor Group, unless diligent test efforts
consistent with sourfd"and normal oil industry practices indicate that it is
technically impractiga| le to reach and/or test any such horizons.

During the drilling of Wells under this Agreement, Contractor Group shall keep
Sonangol informed of the progress of each Well, its proposals for testing and the
results of such tests, and at Sonangol’s request, shall test any additional
prospective zones within the agreed Well depth provided that such tests shall be
consistent with professional rules and standards which are generally accepted in
the international petroleum industry and do not interfere with the safety and
efficiency of the Petroleum Operations planned by Contractor Group. Such tests
shall be at Contractor Group's expense and shall be credited towards fulfilling the
mandatory work program.

If any obligatory Exploration Well is abandoned due to technical difficulties and, at
the time of such abandonment, the Exploration Expenditures for such Well have

27
equaled or exceeded — U.S. dollars (U.S.$ -.00), for all purposes of this
Agreement Contractor Group shall be considered to have fulfilled the work
fequirement in respect of one (1) Exploration Well and all costs of the Exploration
Well shall be considered part of the Exploration Expenditures set forth in
paragraph 8 of this Article. If any obligatory Exploration Well is abandoned due to
technical difficulties, and at the time of such abandonment the Exploration
Expenditures for such Well are less than — U.S. dollars (U.S.$ ~.00), then
Contractor Group shall have the option either to:

(a) drill a substitute Well at the same or another location in which case the
Exploration Expenditures for both the original Well and the substitute Well
shall be credited against Contractor Group's minimum Exploration
Expenditures set forth in paragraph 8 of this Aritle; or

Ay

(b) pay Sonangol an amount equal to the=dffference between — U.S. dollars
(U.S. $ —.00) and the amount of Eaton Expenditures actually spent in
connection with such Well.

in this case, for all purposes ie Agreement, Contractor Group shall be
considered to have fulfilled the requirement in respect of one (1) Exploration
Well and the total seater dollars (U.S. $ -.00) shall be considered part -

of the minimum Explorati penditures set forth in paragraph 8 of this Article.

yy Article 16
(Exploration Work Plans and Budgets)

Within one (1) Month of the Effective Date and thereafter at least three (3) Months
prior to the beginning of each Contract Year during the Exploration Period or at
such other times as may mutually be agreed to by Sonangol and Contractor
Group, Contractor Group shall prepare in reasonable detail an Exploration Work
Plan and Budget for the Contract Area setting forth the Exploration operations
which Contractor Group proposes to carry out during the first Contract Year and
during the ensuing Contract Year respectively.

During the Exploration Period such Work Plan and Budget shall be at least

sufficient to satisfy the minimum expenditure obligations and mandatory work
program to which the Contractor Group is obliged.

28
The Exploration Work Plan and Budget shall be submitted to the Operating
Committee for review, advice or approval as the case may be, in accordance with
Article 31, and carried out by Contractor Group after approval by the Ministry of
Petroleum under Article 58 of the Petroleum Activities Law.

The Operating Committee shall coordinate, supervise and contro! the execution of
the Approved Exploration Work Plans and Budgets, as well as verify if same is
carried out within budget expenditure fimits, or any revisions which have been
made thereto.

Article 17
(Commercial Discovery)
Al

Contractor Group shall advise Sonangol, wile thirty (30) days of the end of the
drilling and testing of an Exploration We the results of the final tests of the
Well and whether such a Well is com ial or not. The date of this advice is the
date of the declaration of the Commeretal Well, should such well exist.

After the declaration of a Cot rcial Well, Contractor Group may undertake the
Appraisal of the disco\ drilling one or more Appraisal Wells to determine
whether such discovery, be classified as a Commercial Discovery.

Unless otherwise Speed by Sonangol, not later than six (6) Months after the
completion of the second Appraisal Well, or twenty four (24) Months after the
declaration of the Commercial Well, whichever is earlier, Contractor Group shall
give written notice to Sonangol indicating whether the discovery is considered
commercial or not. If Contractor Group declares it a Commercial Discovery,
Contractor Group shall proceed to develop it under the Petroleum Activities Law.
The date of Commercial Discovery shall be the date on which Contractor Group
advises Sonango! in writing of the existence of said Discovery.

If the period allowable for declaration of a Commercial Discovery extends beyond
the Exploration Period, a provisional Development Area shall be established for
such period as necessary to complete the Appraisal as per paragraphs 2 and 3
above. The provisional Development Area shall be of the shape and size which
encompasses the geological feature or features which would constitute the

29
10.

potential Commercial Discovery. Such provisional Development Area shall be
agreed by Sonangol in writing.

If following the discovery of a Commercial Well, the subsequent Appraisal Well(s)
is (are) completed as producing or injection Well(s) its (their) costs shall be treated
as part of the Development Expenditures for the purposes of calculating the
amount of Cost Recovery Crude Oil.

The costs of a Commercial Well, if completed as a producing or injection Well,
shall be treated as part of the Development Expenditures for the purposes of
calculating the amount of Cost Recovery Crude Oil.

producing or injection Well(s) shall be treated loration Expenditures for the
purposes of calculating the amount of Cost Résovery Crude Oil.
Any Commercial Well shall count gate fulfilling the work and expenditure
obligations provided for in Article Ae ut the Appraisal Well(s) that have been
drilled following the discovery of <Bommercial Well shall not count towards such
obligations.

£
There shall be no more, one Commercial Well in each Development Area that
counts towards such Apt obligations; and it shall be the first Commercial Well in
that Development a.

The costs of a Commercial Well or cn oo not completed as a

Contractor Group has the right to declare a Commercial Discovery without first
having drilled a Commercial Well or Wells.

Article 18
(General Development and Production Plan)

Within 30 (thirty) days of the date of a Commercial Discovery, the Contractor Group shall
prepare and submit to Sonangol a draft General Development and Production Plan, which
shall be analyzed and discussed by the Parties in order to be agreed and submitted by
Sonangol to the Ministry of Petroleum within 3 (three) Months of the date of the
Commercial Discovery or within any longer period which may be granted by the Ministry
of Petroleum.

30
Article 19
(Development and Production Work Plans and Budgets)

From the date of approval of the plan referred to in Article 18, and thenceforth by
fifteen (15) August of each Year (or by any other date which may be agreed)
thereafter, Contractor Group shall prepare in accordance with professional rules
and standards generally accepted in the international petroleum industry a draft
annual Production Plan, a draft Exploration and Production Work Plan and Budget
(if applicable) and a draft Development and Production Work Plan and Budget for
the following Civil Year and may, from time to ti pose to Sonango! that it
submit amendments to the approved Woe lans and Budgets to the
consideration of the Ministry of Pome

The draft Development and Producti Work Plan and Budget and the draft
Production Plan referred to in the ious paragraph shall be prepared on the
basis of the approved Gener (Development and Production Plan and any
subsequent amendments to the. ime.

The draft Production Plapsand the draft Development and Production Work Plan
and Budget shall be aiproved in writing by the Operating Committee and shall be
submitted by Sonya to the Ministry of Petroleum for approval under the
Petroleum Activities Law.

The Contractor Group is authorized and hereby undertakes to execute, under the
supervision and controt of the Operating Committee, and within the limits of the
budgeted expenses, the approved Development and Production Work Plans and
Budgets, together with any revised versions of the same.

Article 20
(Production Plans)

The Operating Committee shall approve a Lifting Schedule, not later than ninety
(90) days prior to January 1 and July 1 of each Civil Year following the
commencement of Production and in accordance with the approved Production

31
Plan, and furnish in writing to Sonangol and Contractor Group a forecast setting
out the total quantity of Petroleum that the Operating Committee estimates can be
produced, saved, transported and lifted hereunder during each of the next four (4)
Quarters in accordance with sound practices generally accepted in the
international petroleum industry.

Contractor Group shall endeavor to produce in each Quarter the quantity of
Petroleum forecast in the Production Plan.

The Crude Oil shall, if appropriate, be run to storage tanks built, maintained and
operated by Contractor Group, and shall be metered or otherwise measured as
required to meet the purposes of this Agreement and the Law.

CS

Article 21 &y
(Guarantees)
The minimum Exploration work ob! is shall be secured by a financial

guarantee substantially in the form sefout in Annex E.

The financial guarantee refey to in the previous paragraph shall be given by
Contractor Group not la in thirty (30) days after the execution of the
Agreement, in respect @ minimum work obligations of the Initial Exploration
Phase, or after the imencement of each optional Phase of the Exploration
Period, in respect Sie minimum work obligations of said phase.

The amount of the above referred financial guarantee shall in each Phase be
equal to__ U.S. dollars (U.S.$ -.00).

The financial guarantee shall also be reduced by the amount of -- U.S. dollars
(U.S.$ -.00) when the drilling of each of the obligatory Exploration Wells for each
Phase of the Exploration Period is finished, or for each amount paid and/or
credited in accordance with Articles 15.5 and 15.10.

If, during any Year of any of the Phases of the Exploration Period, Contractor

Group should be deemed to have relinquished, as provided in Article 15.4, all of
the Contract Area not converted to a Development Area(s), Contractor Group shall

32
forfeit the full amount of the financial guarantee, reduced as provided for in the
preceding paragraph.

Each of the entities comprising Contractor Group shall also provide Sonangol, if
so required by the latter, with a corporate guarantee substantially in the form
shown in Annex D hereof or such other form as may be agreed between Sonangol
and each of such entities, not later than sixty (60) days after the date of execution
of this Agreement.

Article 22
(Bonus and contributions)

The Contractor Group shall pay to Sonango! ~

a
The Bonus and Contributions referred ‘to e preceding paragraph shall not be
recovered or amortized by the Contra roup.

=

le 23
(Conservation of Petroleum and prevention of loss)

Contractor Group shatgSton all those measures which are necessary and
appropriate and con: it with the technology generally in use in the international
petroleum eae loss or waste of Petroleum above or under the
ground in any form during Petroleum Exploration, Development, Production,
gathering and distribution, storage or transportation operations.

Upon completion of the drilling of a producing Development Well, Contractor
Group shall inform Sonangol of the time when the Well will be tested and shall
subsequently inform Sonangol of the resulting estimated production rate of the
Well within fifteen (15) days after the conclusion of such tests.

Petroleum shall not be produced from multiple independent oil productive zones

simultaneously through one string of tubing, except with the prior approval of
Sonangol.

33
Contractor Group shall record data regarding the quantities of Crude Oil, Natural
Gas and water produced monthly from each Development Area, which shall be
sent to Sonangol within thirty (30) days after the end of the Month reported on.

Daily or weekly statistics and reports regarding the production from the Contract
Area shall be made available by Contractor Group at convenient time for
examination by authorized representatives of Sonangol.

Daily drilling records and graphic logs of Wells shall show the quantity and type of
cement and the quantity of any other materials used in the Well for the purposes
of protecting Crude Oil, Natural Gas or fresh water bearing strata.

completion shall be subject to the approval of
Article s

(Records, reports, inspection)

Any substantial change of mechanical a ae with the Well after its

Contractor Group shall prepare |, at all times while this Agreement is in force,
maintain accurate and cul ecords of its activities and operations in the
Contract Area and shall kedall information of a technical, economic, accounting
or any other nature, di ped for the conduct of Petroleum Operations. Such
records shall be orgafzed in such a way as to allow for the prompt and complete
ascertainment of 038 and expenditures.

The records and information referred to in the previous paragraph shall be kept at
Operator's office in Luanda.

Sonangol, in exercising its activities under the terms of this Agreement, shall have
the right to free access, upon prior notice to Contractor Group, to all data referred
to in paragraph 1 above. Contractor Group shall furnish Sonangol, in accordance
with applicable regulations or as Sonangol may reasonably request, information
and data concerning activities and operations under this Agreement. In addition,
Contractor Group shall provide Sonango! with copies of any and all data related to
the Contract Area, including, but not limited to, geological and geophysical reports,
Well logs and surveys, information and interpretation of such data and other
information in Contractor Group's possession.

34
Contractor Group shall save and keep in the best condition possible a
representative portion of each sample of cores and cuttings taken from Wells as
well as samples of all fluids taken from Exploration Wells, and deliver same to
Sonangol or its representatives in the manner directed by Sonangol.

All samples acquired by Contractor Group for its own purposes shall be
Considered available for inspection at any convenient time by Sonangol or its
representatives.

Contractor Group shall keep the aforementioned samples for a period of thirty-six
(36) Months or, if before the end of such period Contractor Group withdraws from
the Contract Area, then until the date of wicrans eve to three (3) Months before
the end of the aforementioned period, Contractar™ roup shall request instructions
from Sonango! as to the destination for suchsamples. if Contractor Group does
not receive instructions from Sonangol bi end of such three (3) Month period
then Contractor Group is relieved of its jonsibility to store such samples.

If it is necessary to export any roptGebmptes outside Angola, the Contractor Group
shall deliver samples equivaléat in size and quality to Sonangol before such
exportation. Sonangol, if i decides, may release the Contractor Group from
said obligation. Ss

Originals of record®)and data can be exported only with the permission of
Sonangol. The original magnetic tapes and any other data which must be
Processed or analyzed outside Angola may be exported only if a comparable
record and data is maintained in Angola. Such exports shall be repatriated to
Angola on the understanding that they belong to Sonangol. Copies of the referred
records and data may be exported at any time and under the terms of the Law.

Subject to any other provisions of this Agreement, Contractor Group shall permit
Sonangol's duly authorized representatives and employees to have full and free
access to the Contract Area at all convenient times with the right to observe the
Petroleum Operations being conducted and to inspect all assets, records and data
kept by Contractor Group. Sonangol's representatives and employees, in
exercising the aforementioned rights, shall not interfere with Contractor Group's
Petroleum Operations. Contractor Group shall grant to said Sonangol’s

35
representatives and employees the same facilities in the camp as those afforded
to its own employees of similar professional rank.

Without prejudice to Article 34.2, Sonangol is responsible for any claims of their
representatives or employees resulting from the exercise of the rights granted
under this Article. Sonangol is also responsible and shall indemnify Contractor
Group against all damages and claims resulting from willful misconduct or gross
negligence of any of Sonangol’s representatives or employees while performing
their activities in the Contract Area, in Contractor Group's offices or in other
Contractor Group's facilities directly related with the Petroleum Operations.

Article 25
(Contractor Group’s obligation to purchase er Petroleum)

Sonangol shall have the right to require constr Group to purchase any part of
Sonangol's share of production under noj commercial terms and conditions in
the international petroleum industry a1 ‘the Market Price in force at the time the
Crude Oil is lifted as established in etroleum Activities Tax Law.

ie)
The right referred to in the ossng paragraph shall be exercised in accordance
with the following rules:

(a) no later than, Se) Months prior to the start of a Quarter, Sonangol shall
give write tice to the Contractor Group that it requires Contractor
Group to purchase a specified quantity of Crude Oil to be lifted rateably
over a period of two (2) consecutive Quarters;

{b) Contractor Group's obligation to purchase Crude Oil from Sonangol will
continue mutatis mutandis from Quarter to Quarter after the initial two (2)
consecutive Quarters until and unless Sonangol gives Contractor Group
written notice of termination which, subject to the above mentioned
minimum period, shall take effect six (6) Months after the end of the
Quarter in which such written notice was given.

36
Article 26
(Other rights and obligations related to Crude Oil disposal)

Sonangol shall have the right upon six (6) Months' prior written notice to buy from
Contractor Group Crude Oil from the Contract Area equivalent in value to the
Petroleum Income Tax due by Contractor Group to the Ministry of Finance, i.e.,
fifty percent (50%) of Contractor Group's share of Development Area Profit Oil.
The referred purchase of Crude Oil by Sonangol shall be at the Market Price
applicable to such Crude Oil. Sonangol shall provide Contractor Group with not
less than three (3) Months advance written notice of its intention to cease to
exercise its right under this paragraph.

Payment by Sonangol to Contractor Group for aR purchase of Crude Oil under
paragraph 1 above shall be made not later ‘two (2) working days before due
date of payment by the Contractor Gr the relevant amount of Petroleum
Income Tax to the Ministry of Fi Any unpaid amount, plus interest as
specified in Annex C to this Agree! , Shall be paid in kind to Contractor Group
by Sonangol out of its next Crug8 “Oil entitlement, valued at the Market Price
applicable to such Crude "©

If, in any Year, cong Group's total share of Crude Oil comprising Cost
Recovery Crude Oil ate velopment Area Profit Oil, less any Crude Oil acquired
or received from gitractor Group by Sonangol under this Article and by the
Government under the Petroleum Activities Law, is less than forty nine percent
(49%) of total Crude Oil estimated to be produced and saved in the Contract Area,
Contractor Group has the right to buy and lift the corresponding balance of Crude
Oil in the succeeding Year.

In the event that Contractor Group exercises all or any part of such right, the
balance of Crude Oil necessary to satisfy Contractor Group's right shall be sold to
Contractor Group by Sonangol at the Market Price in accordance with the
following procedure:

(a) __ six (6) Months prior to the start of a Quarter Contractor Group shall give
written notice to Sonangol that it requires Sonangol to sell a specified

quantity of Crude Oil, which quantity may be expressed either in Barrels or

37
(b)

a percentage of total production, to be lifted rateably over a period of two
(2) consecutive Quarters;

Sonangot's obligation to sell Crude Oil to Contractor Group will continue
mutatis mutandis from Quarter to Quarter after the initial two (2)
consecutive Quarters until and unless Contractor Group gives Sonangol
written notice of termination or revision of quantities which, subject to the
above mentioned minimum period, shall take effect six (6) Months after the
end of the Quarter in which such written notice was given.

In the event of conflict between Contractor Group's right in paragraph 3
above and Sonango's right in paragraph 1 above, Contractor Group's right

shall prevail. 4

Ay
The fulfillment of the obligation to sati So consumption requirements, as
per Article 78 of the Petroleum Aétivities Law, shall be shared between
Sonangol and Contractor Groups portion to their respective net shares
of production during the perth ‘concerned (Contractor Group's net share
being its share accordin: CArticles 11 and 12 less the quantities delivered
to Sonangol under paragraph 1 above and Sonangol's net share being its
share according to le 12, plus the said quantities delivered to it under
paragraph 1 at
R
ay Article 27

(Unitization and joint Development)

The rules on unitization and joint Development are contained in Article 64 of the
Petroleum Activities Law.

Any joint Development and Production carried out under this Article shall not
prejudice the provisions of Articles 29, 31.2(e) and 31.11 (b).

In the event that a unitization process under the Petroleum Activities Law affects
the whole or part of an obligation which Contractor Group must fulfill within a
certain time period under the Agreement, such time period shall be extended by
the time elapsed between Sonangol's written notice under paragraphs 1 and 2
above and the date of mutual agreement on the plan of the related joint

38
Development. This extension shall not be larger than twelve (12) Months, or such
longer period as agreed by Sonangol.

Article 28
(Transfer and abandonment of assets)

Within sixty (60) days of termination of the Agreement or the date of abandonment
of any part of the Contract Area, the Contractor Group must hand over to
Sonangol, in a good state of repair and operation, and in accordance with a plan
approved by Sonangol, all of the infrastructures, equipment and all Wells which,
within the area to which the expiry, cancellation or relinquishment refers, are in
production or are capable of producing, or are being used, or may be used, in
injection, together with all casing, piping, surface ub-surface equipment and
facilities acquired by the Contractor Group, AF be conduct of Petroleum
Operations, except those as are being used Petroleum Operations elsewhere
in the Contract Area. x
S

If Sonangol so requires, the ConiagGroup shall proceed to correctly abandon
the Well or Wells in accordanas ith Articles 75.4 and 75.5 of the Petroleum

Activities Law. &

The requirement provi for in the previous paragraph shall be made by
Sonangol no later thi hundred and eighty (180) days before the termination
of the AgreemenkgaF the estimated date of abandonment of any part of the
Contract Area.

If the request referred to in paragraph 2 above is made, Sonangol shall make the
required funds available to the Contractor Group from the amounts paid to
Sonangol pursuant to Article 4 (e) of Annex C. In the event that the amounts paid
by Contractor Group are insufficient to cover the abandonment costs, Sonangol
and Contractor Group shall agree on the method of covering the additional costs.

After having carried out the abandonment of the Wells and related assets, or in the
case of Sonangol requesting such abandonment and not placing at the disposal of
the Contractor Group the funds referred to in paragraph 4, or after the Contractor
Group carries out the handing over of the equipment and Wells to Sonangol under
the terms of paragraph 1, the Contractor Group will have no further liability in

39
relation to the same, except in cases of gross negligence, willful misconduct or
Serious Fault and, without prejudice to the provisions of the Agreement still in
force after the termination of the Agreement, Sonangol shall indemnify and defend
the Contractor Group in case of any claims related to such Wells and assets.

Article 29
(Natural Gas)

Contractor Group shall have the right to use in the Petroleum Operations,
Associated Natural Gas produced from the Development Areas, and will have the
tight to process such Gas and separate the liquids there from.

paragraph shall be made available free to ingol, wherever the latter so
determines. The cost of transportation of sald’ges by pipeline is a recoverable cost

under the Law.
)
ay

Sonango! may request Contractor Seatip to join Sonangol in developing plans for
the use of such surplus Associeid@Natural Gas, under economic conditions to be

mutually agreed. Gry
&

If Non-Associated Nag? Gas is discovered within the Contract Area then
Sonangol and come Group shall endeavor to agree on the terms under which
such Gas will be loped by Contractor Group. Such Development shall include
the use of Non-Associated Natural Gas for field operations, for domestic
consumption or for export. If no agreement is reached within thirty six (36) Months
of the date when such Gas was discovered, or such longer period as may be
agreed to by Sonangol, then Sonangol shall be free to develop the discovery for
its own account and risk. Subject to Sonangol’s prior agreement, the Contractor
Group may participate in the Development of the aforementioned Gas with
reimbursement of Sonangol's expenses under Article 30 of the Agreement plus
one thousand percent (1000%) of such expenses.

Associated Natural Gas surplus to the a defined in the preceding

40
Article 30
(Operations for Sonangol’s account - sole risk)

Operations which may be the object of a sole risk notice from Sonangol under this
Article shall be those involving:

(a)

(b)

(c)

(d)

(e)

0)

Penetration and testing geological horizons deeper than those proposed by
Contractor Group to the Operating Committee in any Exploration Well
being drilled which has not encountered Petroleum, provided the Operator
has not commenced the approved operations to complete or abandon
such Well;

penetration and testing geological hori deeper than those proposed
by Contractor Group to the Operating-Sommittee in any Exploration Well
being drilled which has encounter etroleum, provided that in respect to
such Well the Operating tee has agreed that Sonangol may
undertake the sole risk operatibis, and the Operator has not commenced
the approved operations tSebmpete or abandon such Well;

Sy
the drilling of an ation Well other than an Appraisal Well, provided
that not more thi (2) such Wells may be drilled in any Year;

the drilling in Appraisal Well which is a direct result from a successful
Exploration Well, whether or not such Exploration Well was drilled as part
of a sole risk operation;

the Development of any discovery which is a direct result from a
successful Exploration Well and/or Appraisal Well sole risk operation
which Contractor Group has not elected to undertake under paragraph 3 of
this Article;

the Development of a Petroleum deposit discovered by a successful
Exploration Well and/or Appraisal Well carried out by Contractor Group as
part of a work Plan approved by the Operating Committee, if thirty six (36)
Months have elapsed since such successful Well was completed and
Contractor Group has not commenced the Development of such deposit.

41
Except as to those described under paragraphs (a) and (b), none of the operations
described in paragraph 1 of this Article may be the object of a sole risk notice from
Sonangol until after the operation has been proposed in complete form to the
Operating Committee and has been rejected by the Operating Committee. To be
"in complete form" as mentioned above, the proposal for conducting any of the
above mentioned operations presented by Sonangol shall contain appropriate
information such as location, depth, target geological objective, timing of
operation, and where appropriate, details concerning any Development plan, as
well as other relevant data.

if the conditions referred to in paragraph 2 have been met, Sonangol may, as to
any operation described in paragraph 1, give a written sole risk notice to
Contractor Group and the latter shall have the Bing periods of time, from the
date of receipt of such sole risk notice within to notify Sonangol whether or
not it elects to undertake such proposed tion by including it as a part of the
Petroleum Operations: ey

(a) as to any operations des: id in paragraphs 1(a) and 1(b), forty eight (48)
hours or until comment ment of the deepening operations, whichever
occurs last;

(b) as to any oxiatons described in paragraphs 1(c) and 1(d), three (3)

Months; ay
(c) as to any operations described in paragraphs 1(e) and 1(f), six (6) Months.

If Contractor Group elects to include as part of the Petroleum Operations the
operation described in the sole risk notice within the appropriate periods described
in paragraph 3 above, such operation shall be carried out by the Operator within
the framework of the Petroleum Operations under this Agreement, as a part of the
current Work Plan and Budget which shall be considered as revised accordingly.

If Contractor Group elects not to undertake the operation described in the sole risk
notice, subject to the provisions of paragraph 6 below, the operation for the
account of Sonangol shall be carried out promptly and diligently by Contractor
Group at Sonangol's sole risk and expense, provided that such operation may

42
only be carried out if it does not conflict or cause hindrance to Contractor Group's
obligations or any operation, or delay existing work plans, including any Approved
Work Plan and Budget. With respect to operations referred to in paragraphs 1(c)
and 1(d) such operations shall begin as soon as a suitable rig is available in
Angola. Sonangol and Contractor Group shall agree on a method whereby
Sonangol shall provide all necessary funds to Operator to undertake and pay for
the operations carried out at Sonangol's sole risk and expense.

Sonangol shall elect to have the operations carried out at Sonangol's sole risk and
expense referred to in paragraphs 1(e) and 1(f) carried out either by itself, by
Contractor Group for a mutually agreed fee or by any third party entity contracted
to that effect by Sonangol, provided that such operations may be carried out only if
they will not conflict with or cause hindrance to C ctor Group's obligations or
any Petroleum Operation, or delay existing ans, including the Approved
Work Plan and Budget. Before entering int yy agreement with a third party for
the aforementioned purpose, Senne ao Contractor Group in writing of
such proposéd agreement. Contractor ip shall have forty five (45) days after
the receipt of the aforementioned p@tification to decide if it exercises its right of
first refusal with respect to the ed agreement and to perform the sole risk
operations under the same tems ‘and conditions proposed by the third party.

if Sonangol wishes to the sole risk operations assets which are used in the
Petroleum Operation Set shall give written notice to the Operating Committee
stating what asseRy wishes to use, provided that the utilization of such assets
may not prejudice the Approved Work Plans and Budgets.

If, in accordance with the provisions of paragraph 4, Contractor Group decides to
undertake any works as foreseen in paragraph 1(d), it shall pay Sonango! in cash
and within thirty (30) days of the date in which it exercises such right, an amount
equal to all of the costs incurred by Sonangol in the relevant sole risk operations
conducted in accordance with paragraphs 1(a), 1(b) and 1(c) which directly led to
the works foreseen in paragraph 1(d).

In addition to the amount referred to in the preceding Paragraph, Sonango! will
also be entitled to receive from Contractor Group an additional payment equal to
two hundred percent (200%) of the costs referred to in paragraph 8. Such
additional payment shall be made in cash and within ninety (90) days of the date

43
10.

11.

12.

13.

on which Contractor Group exercises its right referred to in the preceding
paragraph.

If, in accordance with the provisions of paragraph 4, Contractor Group decides to
undertake any works foreseen in paragraph 1(e), it shall pay Sonangol in cash,
within thirty (30) days of the date in which it exercises such right, an amount
equivalent to the value of total costs incurred by Sonangol in the sole risk
operations which directly led to the works foreseen in paragraph 1(e), less any
payment made in accordance with paragraph 8 above.

In addition to the amount referred to in the preceding paragraph, Sonangol! will
also be entitled to receive twenty five percent (25%) of Contractor Group's share
of Development Area Profit Oil produced from leveloped deposit until the
value thereof as defined in paragraph 13 ofthis Article equals one thousand
percent (1000%) of the costs of the operationé-teferred to in paragraph 10.

If the operations described in pags 1(e) and 1(f) are conducted at

Sonangol's sole risk and expense,6bfiangol shall receive one hundred percent

(100%) of the Petroleum produced the deposit developed under such terms.
Ge

The Petroleum received nangol under paragraph 11 shall be valued at the

Market Price calculate ier the Petroleum Activities Tax Law.

Ee) Article 31
(Operating Committee)

The Operating Committee is the body through which the Parties coordinate and
supervise the Petroleum Operations and shall be established within thirty (30)
days of the Effective Date.
The Operating Committee has, among others, the following functions:

(a) to establish policies for the Petroleum Operations and to define, for

this purpose, procedures and guidelines as it may deem
necessary;

44
(b) to review and, except as provided in paragraph 12, approve all
Contractor Group's proposals on Work Plans and Budgets
(including the location of Wells and facilities), the General
Development and Production Plan, Production Plans and Lifting
Schedules;

(c) to verify and supervise the accounting of costs, expenses and
expenditures and the conformity of the operating and accounting
records with the rules established in this Agreement, in Annex C
hereof, in the Petroleum Activities Tax Law, and in other applicable
legislation;

(d) to establish technical and other ae whenever it deems
necessary; &

(e) in general, to review andgexcent as otherwise provided in this
Agreement, to decide all matters which are relevant to the
execution of this Agi ent, it being understood, however, that in
all events the righ declare a Commercial Discovery is reserved
exclusively to ir Group.

<
The Operating Commitg-hat obey the clauses of this Agreement and it cannot
decide on matters thay Law or this Agreement are the exclusive responsibility of
the Concessionainggr Contractor Group.

The Operating Committee shall be composed of four (4) members, two (2) of
whom shall be appointed by Sonangol and the other two (2) by Contractor Group.
The Operating Committee meetings cannot take place unless at least three (3) of
its members are present.

The Operating Committee shall be headed by a Chairman who shall be appointed
by Sonangol from among its representatives and who shall be responsible for the

following functions:

(a) to coordinate and orient all the Operating Committee's activities;

45
(b)

(c)

()

(e)

()

(g)

to chair the meetings and to notify the Parties of the timing and
location of such meetings, it being understood that the Operating
Committee shall meet whenever requested by any Party;

to establish the agenda of the meetings, which shall include all
matters which the Parties have asked to be discussed;

to convey to each Party all decisions of the Operating Committee,
within five (5) working days after the meetings;

to request from Operator any information and to make
recommendations that have been requested by any member of the
Operating Committee, as well as tozgquest from Contractor Group
any advice and studies whose e; lion has been approved by the
Operating Committee; So

to request from techni Qn other committees any information,
recommendations ai Ane that he has been asked to obtain by
any member of sDperatng Committee;

A
to convey tote Parties all information and data provided to him by
the Opera this effect.

Re

In the case of andgypediment to the Chairman of the Operating Committee, the
work of any meeting will be chaired by one of the other members appointed by
him for the effect.

At the request of any of the Parties, the Operating Committee shall prepare and
approve, according to paragraph 11(c) of this Article, its internal regulations, which
shall comply with the procedures established in this Agreement.

At the Operating Committee meetings decisions shall only be made on matters

included on the respective agenda, unless, with all members of the Operating

Committee present, they agree to make decisions on any matter not so included

on the agenda.

46
10.

11.

12.

13.

Each member of the Operating Committee shall have one (1) vote and the
Chairman shall in addition have a tie breaking vote.

Except as provided for in paragraph 11, the decisions of the Operating Committee
are taken by simple majority of the votes present or represented, it being
understood that any member may be represented by written and duly signed
proxy held by another member.

Unanimous approval of the Operating Committee shall be required for:

(a) approval of, and any revision to proposed Exploration Work Plans
and Budgets prepared after the first Commercial Discovery;

(b) approval of, and any revisio1 the proposed General
Development and Production Rn, the Production Plan, Lifting
Schedule and Developmenteghd Production Work Plans and

Budgets;
S
(c) establishment of rules procedure for the Operating Committee;

(d) establishment.6f, a management policy for the carrying out of
responsibilitigs*outlined in paragraph 2 of this Article, namely the
Procedurd§<and guidelines as per paragraph 2(a) above.

(e) detérn ination of the estimated rate of return as per Article 11.

Prior to the time of declaration of the first Commercial Discovery, the Operating
Committee shall review and give such advice as it deems appropriate with respect
to the matters referred to in paragraph 2(e) of this Article and with respect to
Contractor Group's proposals on Exploration Work Plans and Budgets (including
the location of Wells and facilities). Following such review, Contractor Group shall
make such revision of the Exploration Work Plans and Budgets as Contractor
Group deems appropriate and shall transmit same Work Plans and Budgets to
Sonangol, so that they may be submitted to approval of the Ministry of Petroleum
under the Petroleum Activities Law.

The General Development and Production Plan, the Development and Production
Work Plans and Budget, together with the Production Plans approved by the

47
14.

15.

Operating Committee, shall be sent by the same to Sonangol, for submission to
the Ministry of Petroleum for approval under the Petroleum Activities Law.

Minutes shall be made of every meeting of the Operating Committee and they
shall be written in the appropriate record book and signed by all members.

The draft of the minutes shall be prepared, if possible, on the day that the meeting
is held and copies of it shall be sent to the Parties within the following five (5)
working days, and their approval shall be deemed granted if no objection is raised
within ten (10) working days of the date of receipt of the draft minutes.

Article 32
(Ownership of assets)

Physical assets purchased by Contractor ip for the implementation of the
Work Plans and Budgets become the pt of Sonangol when purchased in
Angola or, if purchased abroad, whi ided in Angola. Such physical assets
should be used in Petroleum Oper , provided, however, Contractor Group is
not obligated to make any paym for the use of such physical assets during the
term of this Agreement. This provision shall not apply to equipment leased from
and belonging to third partiogabr any entity comprising Contractor Group.

During the term of thi®sgreement, Contractor Group shall be entitled to full use in
the Contract Areas’ ‘well as in any other area approved by Sonangol, of all fixed
and movable assets acquired for use in the Petroleum Operations without charge
to Contractor Group. Any of Sonangol's assets which Contractor Group agrees
have become surplus to Contractor Group's then current and/or future needs in
the Contract Area may be removed and used by Sonangol outside the Contract
Area, and any unrecovered costs for such assets shall be fully recovered in that
Year subject to the cost recovery limit provided for in Article 11 hereof. Any of
Sonangol’s assets other than those considered by Contractor Group to be
superfluous shall not be disposed of by Sonangol except with agreement of
Contractor Group so long as this Agreement is in force.

48
Article 33
(Property and confidentiality of data)

All information of a technical nature developed through the conduct of the
Petroleum Operations shall be the property of Sonangol. Notwithstanding the
above, and without prejudice to the provisions of the following paragraphs,
Contractor Group shall have the right to use and copy, free of charge, such
information for internal purposes.

Unless otherwise agreed by Sonangol and Contractor Group, while this
Agreement remains in force, all technical, economic, accounting or any other
information, including, without limitation, reports, s, logs, records and other
data developed through the conduct of Pevsner shall be held strictly
confidential and shall not be disclosed by Party without the prior written
consent of the other Party hereto. Pr , however, that either Party may,
without such approval, disclose the ae tioned data:

(a) to any Affiliate or porns Dssienee of such Party upon such Affiliate or
potential assignee givigg similar undertaking of confidentiality;
&
(b) in connection wh the arranging of financing or of a corporate re-
organization upp! obtaining a similar undertaking of confidentiality;

(c) to the extent required by any applicable law, regulation or rule {including,
without limitation, any regulation or rule of any regulatory agency,
securities commission or securities exchange on which the securities of
such Party or of any such Party's Affiliates are listed);

(d) to consultants, contractors or other third parties as necessary in
connection with Petroleum Operations upon obtaining a_ similar
undertaking of confidentiality.

The Contractor Group's obligation of confidentiality of the information referred to in

paragraph 2 above shall continue for ten (10) years after the termination of the
Agreement or such other period as agreed to in writing between the Parties.

49
4.

In the event that any entity constituting Contractor Group ceases to hold an
interest under this Agreement, such entity will continue to be bound by the
provisions of this Article.

To obtain offers for new Petroleum Exploration and Production agreements,
Sonangol may, upon informing Contractor Group, disclose to third parties
geophysical and geological data and information, and other technical data (the
age of which is not less than one (1) year) or Contractor Group's reports and
interpretations (the age of which is not less than five (5) years) with respect to that
part or parts of the Contract Area adjacent to the area of such new offers.

The confidentiality obligation contained in this Article shall not apply to any
information that has entered the public domain b: means that is both lawful
and does not involve a breach of this Article. &yY

Article s

(Responsibility for and damages)

Contractor Group, in its capacity. asthe entity responsible for the execution of the
Petroleum Operations within toe Contract Area, shall be liable to third parties to
the extent provided under. Law for any losses and damage it may cause to
them in conducting th ‘oleum Operations and shall indemnify and defend
Sonangol with respecktthereto, provided that Sonangol has given timely notice of
the claims and op; nity to defend.

Contractor Group is also liable, under the terms of the Law, for losses and
damage which, in conducting the Petroleum Operations, it may cause to the State
and, in case of Contractor Group's willful misconduct, gross negligence or serious
fault, to Sonangol.

The provisions of the preceding paragraphs 1 and 2 do not apply to losses and
damage caused during Petroleum Operations for account and risk of Sonangol,
for which Sonangol shall indemnify and defend Contractor Group, and in relation
to which Contractor Group shall only be liable for such losses and damage caused
by its willful misconduct, gross negligence or serious fault.

50
lf Contractor Group comprises more than one entity, the liability of such members
is joint and several.

Article 35
(Petroleum operations risk management)

The Contractor Group shall comply with the provisions of Decree No. 39/01, of
22 June 2001, the respective regulations and the relevant Angolan legislation,
in respect of management of the risks of Petroleum Operations.

Management of the risks to which persons, assets and income from Petroleum
Operations are exposed shall include all the activities referred to in Decree No.
39/01, of 22 June 2001, and other activities whi Nangol and the Contractor
Group may agree to include to ensure an a protection.

In relation to the risks relating to Petrol
shall take out and maintain insu

Operations, the Contractor Group
contracts in accordance with the

specifications and conditions whic! y be approved by Sonangol.

2)

The Contractor Group shail out, in cooperation with Sonangol, all the risk
management activities prodded for in said Decree No. 39/01, of 22 June 2001,
in accordance with ie instructions, rules and procedures approved by

Sonangol. 2S
Ra)
Article 36

(Recruitment, integration and training of Angolan personnel)

Contractor Group shall comply with Decree No. 20/82, of 17 April 1982, and
ancillary regulations, as well as applicable legislation regarding the recruitment,
integration and training of Angolan personnel.

In planned, systematic and various ways and in accordance with the provisions of
this Article, Contractor Group shail train all its Angolan personnel directly or
indirectly involved in the Petroleum Operations for the purpose of improving their
knowledge and professional qualification in order that the Angolan personnel
gradually reach the level of knowiedge and professional qualification held by the
Contractor Group's foreign workers. Such training shall also include the transfer of

51
the knowledge of petroleum technology and the necessary management
experience so as to enable the Angolan personnel to use the most advanced and
appropriate technology in use in the Petroleum Operations, including proprietary
and patented technology, "know how" and other confidential technology, to the
extent permitted by applicable laws and agreements, subject to appropriate
confidentiality agreements.

Besides other duties provided for in the Law, the recruitment, integration and
training of Contractor Group’s Angolan personnel shall be included in three-year
plans. In this respect, the Contractor Group undertakes, notably, to:

(a) prepare a draft of the initial plan and submit it to Sonangol within four (4)
Months of the Effective Date; 4
Ay

(b) prepare a proposal for implemen of the plan and submit it to
Sonango! within one (1) Month fe6 Peeve of such plan by the Ministry
of Petroleum; &

(c) implement the approve &, in accordance with the directives of the
Ministry of Petroleum, oat Sones Contractor Group being able, in this
regard and with th oo oval of Sonangol, to contract outside specialists
not associated ‘Contractor Group to proceed with the implementation
of specific axes of the subject plan.

Contractor croup soos to require in its contracts with subcontractors who work

for Contractor Group for a period of more than one (1) Year, compliance with

requirements for the training of work crews, to which requirements such
subcontractors are subject by operation of current law. Contractor Group further
agrees to monitor compliance with the aforementioned obligations.

Contractor Group shall be responsible for the training costs of Angolan personnel
it employs, such costs being recovered as Production Expenditures. Costs
incurred by Contractor Group for training programs for Sonangol personne! will be
borne in a manner to be agreed upon by Sonangol and Contractor Group.

52
Article 37
(Double taxation and change of circumstances)

In order to avoid the international double taxation of Contractor Group’s income,
Sonangol shall favorably consider any amendments or revisions to this Agreement
that Contractor Group may propose as long as those amendments or revisions do
not impact on Sonangol or Angola's economic benefits and other benefits resulting
from the Agreement.

Without prejudice to other rights and obligations of the Parties under the
Agreement, in the event that any change in the provisions of any Law, decree
or regulation in force in the Republic of Angi urs subsequent to the
signing of this Agreement which adversely is the obligations, rights and
benefits hereunder, then the Parties s| agree on amendments to the
Agreement to be submitted to the com) it authorities for approval, so as to
restore such rights, obligations and foreg&sted benefits.

(tie 38
& Signment)
In accordance with , each of the entities constituting Contractor Group
may assign part or Aof its rights, privileges, duties and obligations under this

Agreement to an Lu] ite or, upon obtaining prior authorization from the Ministry of
Petroleum, to a non-Affiliate.

Any third-party assignees shall become holders of the rights and obligations
deriving from this Agreement and the Law.

In the case of assignment to an Affiliate of the assignor, the latter and the
assignee shall remain jointly and severally liable for strict compliance with the
obligations of the Contractor Group set forth in this Agreement and relevant
legislation.

The legal documents required to effect any assignment in accordance with the
provisions of this Article shall specify the participating interest which the third-party

53
assignee will have in the Agreement and shall be submitted to the prior approval
of Sonangol.

In any of the cases foreseen in this Article, the obligations of the assignor which
should have been fulfilled under the terms of this Agreement and the applicable
legislation at the date the request for the assignment is made, must have been
fully complied with.

Sonangol has the right of first refusal to acquire the participating interest that any
member of Contractor Group intends to assign to a non-Affiliate, which right
should be exercised pursuant to the following procedures:

essential terms and conditions of thi posed assignment and the

(a) the assignor company shall notify ie of the price and other

identity of the prospective assignee, >

(b) _ within thirty (30) days after reoliet of the notification referred to in the
preceding subparagraph, Si gol shall notify the assigning company
whether Sonangol secre @pkercise the right of first refusal;

a)
(c) if Sonangol does ndkvexercise the right of first refusal by failing to give
the notification rs d to in the preceding subparagraph, then Sonangol
shall be deent@e to have waived the right of first refusal in respect of

such assiggggent

(d) if Sonangol exercises the right of first refusal by giving the notification
referred to in paragraph 6(b) of this Article, then Sonangol and the
assignor company shall execute the assignment under the terms and
Conditions contained in the notification referred to in paragraph 6(a) of
this Article.

In the event of Sonangol not exercising the right of first refusal referred to in the
preceding paragraph, such right shall pass to the associates of Sonangol which
enjoy the status of national company as provided for in Article 31.3 of the
Petroleum Activities Law, and shall be exercised, duly adapted, under the terms of
the procedures set forth in the subparagraphs of the preceding paragraph.

54
Except as otherwise expressly provided in this Agreement, upon completion of an

assignment made by one of the entities constituting Contractor Group to a
non-Affiiate, such assignor shall have no further rights or obligations with respect
to the part of the participating interest so assigned.

Article 39
(Termination of the Agreement)

Subject to the provisions of the general law and of any contractual clause,
Sonangol may terminate this Agreement if Contractor Group:

(a)

(b)

(c)

(@)

(e)

U)

(9)

(h)

0)

interrupts Production for a period of more than ninety (90) days with no
cause or justification acceptable under ae international petroleum

industry practice; &

continuously refuses with no justifieagjen to comply with the Law;

intentionally submits false ign to the Government or to Sonangol;

e)

discloses confidential,.i lation related to the Petroleum Operations
without having previipsly obtained the necessary authorization thereto if
such disclosure. prejudice to Sonangol or the State;

Re

assigns angpart of its interests hereunder in breach of the rules provided
for in Article 39;

is declared bankrupt by a court of competent jurisdiction;

does not comply with any final decision resulting from an arbitration
process conducted under the terms of the Agreement, after all adequate
appeals are exhausted;

does not fulfill a substantial part of its duties and obligations resulting from
the Law, the Concession Decree and from this Agreement;

intentionally extracts or produces any mineral which is not covered by the
object of this Agreement, unless such extraction or production is expressly

55
authorized or unavoidable as a result of operations carried out in
accordance with accepted international petroleum industry practice.

Sonangol may also terminate the Agreement if the majority of the share capital of
any entity constituting Contractor Group is transferred to a non-Affiliate third party
without having obtained the prior required authorization from Sonangol.

\f Sonangol considers that one of the aforesaid causes exists to terminate this
Agreement, it shall notify Contractor Group in writing in order for it, within a period
of ninety (90) days, to remedy such cause. The said notification shall be delivered
by the official method foreseen in the Law, and by recorded delivery which shall
be signed by the entity to which it is addressed. If, for any reason, this procedure
is impossible, due to a change of address which hag pot been notified pursuant to
this Agreement, publication of the notice in one most read daily newspapers
in Luanda shall be considered to be as valida delivered. if, after the end of the
ninety (90) day notice period such cause not been remedied or removed, or if
agreement has not been reached on in to remedy or remove the cause, this

Agreement may be terminated i rdance with the provisions mentioned
above. &

The termination of the ent envisaged in this Article shall occur without
prejudice to any rights may have accrued to the Party which has invoked it

in relation to the othefeParty, in accordance with this Agreement, the Concession
Decree or the Lay”

If any of the entities constituting Contractor Group, but not all of them, gives
Sonangol due cause to terminate this Agreement pursuant to the provisions of
paragraphs 1 and 2 above, then such termination shall take place only with
respect to such entity or entities and the rights and obligations that such entity or
entities hold or are bound to under this Agreement, except as provided in the
preceding paragraph, shall revert to Sonango! without compensation.

56
Article 40
(Confidentiality of the Agreement)

Sonango! and Contractor Group agree to maintain the confidentiality of this Agreement;
provided, however, either Party may, without the approval of the other Party, disclose this
Agreement:

(a) to any Affiliate or potential assignee of such Party upon such Affiliate or
potential assignee giving a similar undertaking of confidentiality;

(b) in connection with the arranging of financing or of a corporate
reorganization upon obtaining a similar un king of confidentiality;
ON

(c) to the extent required by any applicable Law, Decree or regulation
(including, without limitation, an luirement or rule of any regulatory

agency, securities commissis securities exchange on which the
securities of such Party may listed);

(d) to consultants as cbdesary in connection with the execution of
Petroleum Operatighs upon obtaining a similar undertaking of
confidentiality. ©

&

x” Article 41
(Dispute Resolution)

1. Any disputes, differences or claims arising out of this Agreement or telating
thereto, or relating to the breach, termination or invalidation of the same, shall be
resolved by agreement of the Parties, on the basis of principles of good faith and
equity or fair balance of the Parties’ interests.

2. If the disputes, differences or claims referred to in the preceding paragraph cannot
be resolved amicably, they shall be finally and exclusively settled by arbitration, in
accordance with the UNCITRAL Rules of Arbitration of 1976 as existing on the
Effective Date.

57
The number of arbitrators shall be three (3). One (1) arbitrator shall be appointed
by Sonangol, one (1) by Contractor Group and the third arbitrator, who shall be
Chairman of the Arbitration Tribunal, shall be jointly appointed by Sonangol and
the Contractor Group. If an arbitrator is not appointed within thirty (30) days of the
Notice from Sonangol or the Contractor Group is sent to the other Party requesting
that the appointment be made, then such arbitrator shall be appointed by the
President of the international Chamber of Commerce of Paris.

The arbitration tribunal shall decide according to the Angolan substantive law.

The arbitration tribunal shall be set up in Luanda,-shall apply Angolan law, and the
language of arbitration shall be Portuguese.

The Parties agree that this arbitration sausesee explicit waiver of immunity
against validity and enforcement of the r any judgment thereon and the
award shall be final, binding and crtossle against any Litigant in any court
having jurisdiction in accordance with .

BS
finn

Non-performance or d in performance by Sonangol or Contractor Group, or
both of them, of a the contractual obligations, except an obligation to pay
money, shall be wae if, and to the extent that, such non-performance or delay
is caused by Force Majeure.

If the Force Majeure restrains only temporarily the performance of a contractual
obligation or the exercise of a right subject to a time limit, the time given in this
Agreement for the performance of such obligation or the exercise of such right and
for the performance or exercise of any right or obligation dependent thereon, and,
if relevant, the term of the Agreement, shall be suspended until the restoration of
the status quo prior to the occurrence of the event(s) constituting Force Majeure, it
being understood, however, that such suspension shall apply only with respect to
the parts of the Contract Area which have been affected.

"Force Majeure,” for the purposes of this Article, shall be any occurrence which is
unforeseeable, unavoidable and beyond the reasonable control of the Party

58
claiming to be affected by such event, such as, and without limitation, state of war,
either declared or not, rebellions or mutinies, natural catastrophes, fires,
earthquakes, communications cuts and unavoidable accidents.

4, The Party which understands that it may claim a situation of Force Majeure shall
immediately serve notice to the other Party, and shall use all reasonable efforts to
correct the situation of Force Majeure as soon as possible.

Article 43
(Applicable Law)

This Agreement shall be governed by and construed in accordance with Angolan law.

Article 44 &Y

(Langue.

This Agreement has been prepared and si rein the Portuguese language which shall
be the only valid official version for the rege of establishing the rights and obligations
of the Parties. ©

=

Article 45

& and service of notice)

1. Sonangol and oREor shall maintain offices in Luanda, Republic of Angola,
where communications and notices foreseen in this Agreement must be validly
served,

2. Sonango''s office for the purpose of serving notices is:
Rua do 1° Congresso do MPLA
No. 8-4" Floor
Luanda

Reptiblica de Angola

Telex: 3148 and 3260
Fax: 244-2 391782

59
3. Operator's office for the purpose of serving notices is:

4, Sonangol and Contractor Group shall communicate to each other in writing and
with reasonable notice any change of their offices referred to in the preceding
paragraphs, if such occurs.

Article 46
(Captions and reer

Captions and headings are included in this rire for the sole purpose of
systematization and shall have no interpretative vale’
S
Arti 7
(ExfeGveness)

a)
This Agreement shall come into effegpon the Effective Date.

oO

IN WITNESS WHEREOF, ae Parties hereto have signed this Agreement in the
Portuguese language in Lge, this___ day of of 20__.

Sociedade Nacional de Combustiveis de Angola - Empresa Publica (Sonangol,
EP.)

Represented by:

Its:

Represented by:

60
Represented by:

Its:

61
